J-A31010-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                          IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                          Appellee

                    v.

RYAN LYNN ANDERSON,

                          Appellant                          No. 255 MDA 2014


              Appeal from the Order Entered February 4, 2014
               In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0003450-2007


BEFORE: BOWES, OTT, and STABILE, JJ.

JUDGMENT ORDER BY BOWES, J.:                            FILED OCTOBER 02, 2014

      Ryan Lynn Anderson appeals from the order denying his fifth motion

for a new trial. We affirm.

      Appellant was convicted of driving under the influence of alcohol and

was   sentenced   on     October     24,   2007   to    48   hours   to   six   months

imprisonment.     On November 7, 2008, we affirmed, and addressed the

merits of four issues.        Commonwealth v. Anderson, 964 A.2d 933

(Pa.Super. 2008) (unpublished memorandum). Appellant then filed four pro

se motions for a new trial, which were denied. He appealed the denial of his

second, third, and fourth requests for a new trial.            We affirmed in each

instance.   We concluded that the motions had to be treated as PCRA

petitions, and ruled that Appellant was ineligible for PCRA relief since he had

completed his sentence on December 1, 2009.                     Commonwealth v.
J-A31010-14



Anderson, 37 A.3d 1245 (Pa.Super. 2011) (unpublished memorandum);

Commonwealth v. Anderson, 64 A.3d 22 (Pa.Super. 2012) (unpublished

memorandum); Commonwealth v. Anderson, 93 A.3d 514 (Pa.Super.

2013) (unpublished memorandum); see 42 Pa.C.S. § 9543(a)(1)(i) (to be

eligible for PCRA relief, a defendant must be serving a sentence of

imprisonment, parole, or probation).

      Appellant filed a fifth motion for new trial on January 9, 2014; it was

denied on January 29, 2014; this appeal followed.        As outlined in our last

three memoranda, Appellant is no longer serving a sentence, and the denial

of his motion for a new trial, which is considered a PCRA petition, was proper

under the PCRA.

      Appellant has also filed with this Court an application to file an appeal

nunc pro tunc.      This request must be treated as a PCRA petition and

analyzed under the strictures of the PCRA.       Commonwealth v. Fairiror,

809 A.2d 396 (Pa.Super. 2002).         Since Appellant is not eligible for PCRA

relief, this request also must be denied.

      Application   for   Permission   to    Appeal   Nunc   Pro   Tunc   denied.

Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/2/2014


                                       -2-